Citation Nr: 1426445	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-22 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota



THE ISSUES

Whether new and material evidence has been received to reopen a claim of service connection for a variously diagnosed psychiatric disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 13, 1975 to July 7, 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Sioux Falls, South Dakota Department of Veteran Affairs (VA) Regional Office (RO).  In July 2011, a hearing was held before a decision review officer (DRO); a transcript of the hearing is associated with the record.

The issue of service connection for a variously diagnosed psychiatric disability on de novo review is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A final October 2009 Board decision denied reopening of the Veteran's claim of service connection for a variously diagnosed psychiatric disability, which was previously denied because there was no evidence of a nexus between his service and the claimed disability.

2.  Evidence received since the October 2009 Board decision indicates that the Veteran received psychiatric treatment in service and suggests that a psychiatric disability may be related to his service; relates to an unestablished fact necessary to substantiate a claim of service connection for a variously diagnosed psychiatric disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a variously diagnosed psychiatric disability may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision reopens the claim, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission to date is harmless.

Legal Criteria, Factual Background, and Analysis

A Board decision denying a claim for VA benefits (that is not appealed to the Court) is final based on the evidence of record at the time of the decision, and may not be revised based on such evidence.  38 U.S.C.A. §§ 7104, 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a psychiatric disability was initially denied by an unappealed December 1977 rating decision.  At the time, there was no evidence of a psychiatric diagnosis, psychiatric treatment in service, or a possible nexus between a psychiatric disability and the Veteran's service.  A February 1986 rating decision again denied service connection for a psychiatric disability based in the finding that there was no evidence of a nexus between a psychiatric disability and service.  Intervening rating decisions thereafter denied the Veteran's attempts to reopen the claim, and an October 2009 final Board decision denied an appeal of a denial of a claim to reopen.  

Since the October 2009 Board decision, the Veteran has provided sworn testimony that he received psychiatric treatment twice during service.  He is competent to report he received such treatment and, for the purpose of reopening his credibility is presumed.  The Board finds that such testimony relates to an unestablished fact necessary to substantiate his claim of service connection for a variously diagnosed psychiatric disability and raises a reasonable possibility of substantiating such claim (particularly in light of the low threshold standard endorsed by the Court in Shade).  Therefore, new and material evidence has been received, and the claim of service connection for a variously diagnosed psychiatric disability may be reopened.


ORDER

The appeal to reopen a claim of service connection for a variously diagnosed psychiatric disability is granted.


REMAND

When the Board reopens a claim that the RO did not, the matter must be remanded for RO initial de novo consideration unless there is a waiver of such consideration by (or on behalf of) the Veteran, or the Board finds that the Veteran would not be prejudiced by the Board's de novo adjudication of the claim in the first instance.  Hickson v. Shinseki, 23 Vet. App. 394, 399-401 (2010).  The Veteran has not waived RO initial consideration of the reopened claim, and the Board is unable to find that he would not be prejudiced by denying RO initial consideration of the claim.  Therefore, a remand for RO development and initial de novo consideration of the reopened claim is necessary.

Furthermore, the Veteran's claim was previously denied based (in part) on a factual premise that there was no evidence of a psychiatric disability in service.  At the DRO hearing, the Veteran testified that because of mental health problems noted in service, he was evaluated for psychiatric disability by two mental health professionals.  As reports of such evaluations are not among the Veteran's service treatment records (STRs), are likely to contain pertinent (perhaps critical) information, and are of record, the reports of the evaluations must be sought .  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for an exhaustive search for complete clinical records of any mental health evaluations he received in service.  He should be asked to identify where the evaluations took place, and the search should encompass (but not be limited to) the medical facility at that location (as well as any records storage facility where such records may have been retired).  If the records are not located, it must be so noted in the record, and the scope of the search must also be noted.

2. The RO should then review the entire record, arrange for any further development indicated (e.g., for a VA examination to secure a medical nexus opinion,  if indicated, and readjudicate de novo the Veteran's claim of service connection for a variously diagnosed psychiatric disability.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


